   Case: 1:10-cv-04257 Document #: 284 Filed: 06/11/20 Page 1 of 2 PageID #:7086




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SECOND AMENDMENT ARMS,                       )
R. JOSEPH FRANZESE, individually             )
and d/b/a SECOND AMENDMENT                   )
ARMS, and TONY KOLE,                         )
                                             )
                      Plaintiffs,            )
                                             )
               v.                            )       Case No. 10 C 4257
                                             )
CITY OF CHICAGO,                             )       Judge Robert M. Dow, Jr.
LORI LIGHTFOOT,                              )
EDDIE JOHNSON,                               )
and ANNA VALENCIA,                           )
                                             )
                      Defendants.            )

                              NOTICE OF AGREED MOTION

TO:    David G. Sigale, Esq.
       Law Firm of David G. Sigale, P.C.
       739 Roosevelt Road, Suite 304
       Glen Ellyn, IL 60137

        PLEASE TAKE NOTICE that on Tuesday, June 16,2020 at 9:15 a.m., or as soon
thereafter as counsel may be heard, the undersigned counsel will appear before the Honorable
Robert M. Dow, or any judge sitting in his stead in Courtroom 2303 of the United States
District Court for the Northern District of Illinois, Eastern Division at 219 S. Dearborn Street,
Chicago, Illinois 60604, and then and there present Defendants’ Agreed Motion for Extension
of Time and Briefing Schedule on Supplemental Briefs In Response to Court’s Summary
Judgment Order, a copy of which has been filed and served upon you by electronic case filing
(ECF).

Date: June 11, 2020                                  Respectfully submitted,

                                                     Mark. A Flessner
                                                     Corporation Counsel for the City of Chicago

                                                     By: /s/ Thomas P. McNulty_________
                                                     Assistant Corporation Counsel

                                                     Thomas P. McNulty
                                                     Peter H. Cavanaugh
   Case: 1:10-cv-04257 Document #: 284 Filed: 06/11/20 Page 2 of 2 PageID #:7087




                                                    City of Chicago, Department of Law
                                                    Constitutional and Commercial Litigation
                                                            Division
                                                    30 North LaSalle Street, Suite 1230
                                                    Chicago, Illinois 60602
                                                    (312) 742-0307 / 744-4216
                                                    Attorneys for Defendants



                               CERTIFICATE OF SERVICE

       I, Thomas P. McNulty, an attorney, hereby certify that on this, the 11th day of June,

2020, I caused a copy of the foregoing (1) Notice of Motion and (2) Agreed Motion for

Extension to be served by electronic case filing (ECF) on:

                             David G. Sigale, Esq.
                             Law Firm of David G. Sigale, P.C.
                             739 Roosevelt Road, Suite 304
                             Glen Ellyn, IL 60137



                                            /s/Thomas P. McNulty
